DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-uniformly disposed” in claim 23 is a relative term which renders the claim indefinite. The term “non-uniformly disposed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As established in the interview conducted on 2/4/22 the applicant has amended the claims with the intention to distinguish the invention from what is shown in figure 1 of Dellano (US-5580124).  The energy absorbing layer 40 in Dellano allegedly shows a “uniform” thickness.  While the specification includes some discussion regarding “the distribution (e.g., thickness, density, etc.)” (Specification PP 0035), the applicant’s disclosure does not narrowly describe the thickness as being “non-uniform”, nor does the claim require this.  Instead the term “non-uniformly disposed” is used in each and every instance in combination with its opposite, i.e. “uniformly or non-uniformly disposed”, in order to encompass as much scope as possible and NOT limit the invention by any degree of “uniformity”.  Furthermore, the term is used in a broader sense and does not necessarily pertain to the thickness.  The scope of the claim therefore is indefinite as there is no clear standard for determining whether an energy absorbing material is or is not “uniformly disposed”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Gardner (US-2015/0048666) and further in view of Dellanno (US-5580124).
	As to claims 1, and 22, Townsend teaches a vehicle seat comprising a first and second side and upwards of three distinct surfaces that are recessed and concave having curvatures in at least a first, lateral direction (see Townsend figure 1). Townsend further teaches an energy absorbing material 20 that plastically deforms under compressive force disposed between the first and second sides (see Townsend figure 1, abstract).
	Townsend does not explicitly show second and third surfaces recessed relative to a first surface with the second surface with a second curvature in a second direction perpendicular to the first direction.  Kaneda teaches a vehicle seat with contours that can be described as having a first seatback surface 21 on the first side, a second seatback surface on the first side, the second seatback surface being concave and recessed relative to the first seatback surface, the second seatback surface having a first curvature with respect to a first direction and a second curvature with respect to a second direction, the second direction perpendicular to the first direction and a third seatback surface on the first side, the third seatback surface being recessed relative to the first seatback surface, the third seatback surface being disposed above the second seatback surface and having a third curvature with respect to the first direction (see Kaneda figures 1 and 5-9).  The complex contours depicted by Kaneda are typical of conventional bucket seats.  It would have been obvious to one of ordinary skill in the art to include recessed surfaces on a chair taught by Townsend that curved in multiple directions as taught by Kaneda, in order to produce a more ergonomic seatback that better conforms to the shape of a user’s body.
Townsend does not teach that second side of the backrest assembly directly attached to the vehicle body.  Gardner teaches a vehicle seat where the second side of a backrest assembly is directly attached to a vehicle body (see Gardner figures 3 and 4, paragraphs 0039-0043).  It would have been obvious to one of ordinary skill in the art to directly attach the backrest assembly of the seat taught by Townshend to a vehicle body as taught by Gardner in order to directly couple forces acting on the vehicle body to energy absorbing features in the seat.
Townshend does not teach that a contour is formed in the energy absorbing material because the figures only show rectilinear inserts of energy absorbing material.  Dellanno teaches a vehicle seat comprising an energy absorbing material 40 that plastically deforms and is formed with contours that match that of a user facing side of the seatback (see Dellano figure 1, column 5 lines 31-42).  It would have been obvious to one of ordinary skill in the art to include energy absorbing material with a contour as taught by Dellano on a seat taught by Townshend, in order to more evenly absorb forces to/from a passenger’s body.
Regarding the amended language, Dellano teaches “A controllably deformable energy absorbing crush zone is disposed to the rear of the shell as to be compressed by the rearward displacement of the shell.”  Dellano further teaches several alternative mechanisms of controlled, irreversible deformation of the crush zone 40 (column 6 lines 15-29), any of which may be considered to be “plastic deformation” within a broadest reasonable interpretation of the claim limitation.  The energy absorbing material of Dellano is formed with a contour.  
	As to claim 2, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	As to claim 4, Townsend teach that energy absorbing material 20 is a honeycomb structure comprising cavities 50 and its compressibility is based on the cavities. (see Townsend column 5 lines 54-65).
	As to claim 6, the seatback shown by Townsend includes sections with outlines that could be considered to be oval and/or rectangular. (see Townsend figure 1).
	As to claim 7, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	As to claim 21, Townsend teaches that “backrest 14 may include cellular structural material 20 throughout the backrest or along an upper, lower, or inboard portion of the interior of the backrest.” (see Townsend column 3 lines 38-53). 

Claims 8, 10, 11, 13-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Dellanno (US-5580124).
	As to claims 8, 15, and 16, 14, and 20, Townsend teaches a vehicle seat comprising a first and second side and upwards of three distinct surfaces that are recessed and concave having curvatures in at least a first, lateral direction (see Townsend figure 1). Townsend further teaches an energy absorbing material 20 that plastically deforms under compressive force disposed between the first and second sides (see Townsend figure 1, abstract).  Townsend further teaches that “backrest 14 may include cellular structural material 20 throughout the backrest or along an upper, lower, or inboard portion of the interior of the backrest”, which thus anticipates the limitation that the energy absorber overlaps a lateral center of the seating position (see Townsend column 3 lines 38-53).    The seatback shown by Townsend includes sections with outlines that could be considered to be oval and/or rectangular. (see Townsend figure 1).
	Townsend does not explicitly show second and third surfaces recessed relative to a first surface with the second surface with a second curvature in a second direction perpendicular to the first direction.  Kaneda teaches a vehicle seat with contours that can be described as having a first seatback surface 21 on the first side, a second seatback surface on the first side, the second seatback surface being concave and recessed relative to the first seatback surface, the second seatback surface having a first curvature with respect to a first direction and a second curvature with respect to a second direction, the second direction perpendicular to the first direction and a third seatback surface on the first side, the third seatback surface being recessed relative to the first seatback surface, the third seatback surface being disposed above the second seatback surface and having a third curvature with respect to the first direction (see Kaneda figures 1 and 5-9).  The complex contours depicted by Kaneda are typical of conventional bucket seats.  It would have been obvious to one of ordinary skill in the art to include recessed surfaces on a chair taught by Townsend that curved in multiple directions as taught by Kaneda, in order to produce a more ergonomic seatback that better conforms to the shape of a user’s body.
	Townshend does not teach that a contour is formed in the energy absorbing material.  Dellanno teaches a vehicle seat comprising an energy absorbing material 40 that is formed with contours that match that of a user facing side of the seatback (see Dellano figure 1, column 5 lines 31-42).  It would have been obvious to one of ordinary skill in the art to include energy absorbing material with a contour as taught by Dellano on a seat taught by Townshend, in order to more evenly absorb forces to/from a passenger’s body.  
	As to claims 10, 11, and 17, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 13 and 19, Townsend teach that energy absorbing material 20 is a honeycomb structure comprising cavities 50 and its compressibility is based on the cavities. (see Townsend column 5 lines 54-65).
As to claim 23, as best understood, the energy absorbing material of Townsend is “non-uniformly disposed” in the sense that it does not fill the entire volume of the seatback with uniform density.  (see Townsend figure 1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Dellanno (US-5580124) and further in view of Daisuke (US-8157322).
As to claim 24, Townsend and Dellanno do not teach a portion of an energy absorbing material extending from a first side to a second side of the seatback.  Daisuke teaches a seatback comprising a front surface 22 and rear surface 24 and a plastically deformable material, i.e. EPP frame 12, that extends from the front surface to the back surface (see Daisuke figure 8, column2 line 64 to column 3 line 4).  As established in the interview of 13 July 2021, the actual practice of the invention is expected to include further layers of undisclosed conventional upholstery covering the claimed structure and so it is understood that the claim does not preclude the presence of the additional layers shown by Daisuke.  It would have been obvious to one of ordinary skill in the art to form a seat of Townsend with a energy absorbing material that extends from front to back surfaces as taught by Daisuke, in order to make a seatback that is lighter weight with fewer parts.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Dellanno (US-5580124) and further in view of Huang (US-2002/0190550).
As to claim 25, Townsend teaches a two part construction but not where upper and lower assemblies include parts of the concave second surface.  Huang teaches a seat back 10 comprising upper and lower assemblies 12, 13 that form part of the same concave surface (see Huang figure 4-6, paragraph 0019, 0020).  It would have been obvious to one of ordinary skill in the art to form a seatback as taught by Townsend with a two-piece construction having upper and lower assemblies as shown by Huang in order to provide for portions of the seatback to be adjustable relative to each other.

Response to Arguments
Applicant’s argument with respect to the rejection under 35 U.S.C. 112(a) is persuasive and the rejection is withdrawn.
Regarding claims 1, 8, and 15, the applicant argues that Dellano does not teach an energy absorbing material that “plastically deforms under a compressive force”.  This is not persuasive because Dellano also describes that “the crush zone can comprise an impact collapsible cellular structure, such as a frangible foam”.  This is equivalent to foam that “plastically deforms” because it describes controlled, irreversible change in the dimensions of the foam.  (see Dellano column 4 lines 21-23). Dellano teaches “A controllably deformable energy absorbing crush zone is disposed to the rear of the shell as to be compressed by the rearward displacement of the shell.”  Dellano further teaches several alternative mechanisms of controlled, irreversible deformation of the crush zone 40 (column 6 lines 15-29), any of which may be considered to be “plastic deformation” within a broadest reasonable interpretation of the term as used in the applicant’s specification. 
The applicant argues that Dellano does not teach a “contour formed in the energy absorbing material” because Dellano includes a rigid plate 49 that includes a contour and it is this plate that forms the contour and not the crush zone 40.  This is not persuasive because the term “a contour formed in the energy absorbing material” means that the energy absorbing material must be formed with a contour.  The energy absorbing material of Dellano is formed with a contour.  There is clearly a contour formed by the crush zone 40 of Dellano, as shown in figure 1. To say that the rigid plate 49 forms a contour, while the crush zone 40 does not, is inconsistent with a reasonable interpretation of the applicant’s disclosure.  Furthermore, the open language of the claim does not preclude the additional structures shown by Dellano.  The fact that the rigid plate 49 is also formed with a contour is not excluded by the claim language. As established in the interview of 13 July 2021, the actual practice of the invention may include further undisclosed layers, e.g. upholstery, covering the claimed structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636